DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 6/2/2022 is acknowledged.
Claims 1, 7, and 8 have been amended
Claims 3 and 16 have been cancelled.  Claims 4-6 have been previously cancelled.
Claims 1, 2, and 7-15 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given the present amendments to independent claims 1 and 7, which now include limitations in which the Wi-Fi component has determined that a connection with the AP is established, it is unclear how the further limitations presented in claims 9, 11, 12, 14, and 15 are to be construed.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 10 and 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations presented in claims 10 and 13 have been amended into independent claims 1 and 7 from which claims 10 and 13.  It is not apparent how the intermediate limitations in claim 2 would impact or change the scope of these redundant limitations.  Therefore claims 10 and 13 are held to be of improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, and 7-15 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20130343251A1).

Regarding claims 1, 7, and 8,
Zhang discloses a non-transitory computer storage medium, wherein the computer storage medium stores an executable program, the executable program being executed by a processor (Fig. 1, processors 102 and 103; paragraph 123) to implement a communication method for a mobile terminal comprising a memory, a processor and a computer program stored in the memory (Title; Background; Fig. 1; paragraph 68).
Zhang shows determining whether a wireless fidelity (Wi-Fi) component in the mobile terminal has established a connection with an access point (AP) (i.e. paragraph 69-79, 115; access scanning/selection) and when determining that the Wi-Fi component does not establish the connection with the AP, sending a first control instruction to the Wi-Fi component to indicate the Wi-Fi component to switch from a multiple-input multiple-out-put (MIMO) mode to a single-channel mode for communication (i.e. paragraphs 82-85; Fig. 2-8, “preset” WiFi mode to SISO; avoids high power consumption for initial start-up uplink access with poor quality/extends battery life of device).
Zhang further discloses sending a second control instruction to the Wi-Fi component to indicate the Wi-Fi component to switch from the single-channel mode to the MIMO mode for communication when determining that the Wi-Fi component has established the connection with the AP (Fig. 2-8, step 208; paragraphs 85-88, 115-119; setting the WiFi mode to MIMO when determining the uplink network rate is sufficient to provide data throughput benefit from added power requirement of MIMO mode).

Regarding claims 2, 9, 11, and 14,
Zhang discloses determining that the Wi-Fi component has not initiated the connection with the AP (i.e. Fig. 2-5; paragraph 77, 115; preset to SISO mode prior to any determination of uplink network rates through access scanning/selection via initial configuration).

Regarding claims 10, 12, 13, and 15,
Zhang further discloses sending a second control instruction to the Wi-Fi component to indicate the Wi-Fi component to switch from the single-channel mode to the MIMO mode for communication when determining that the Wi-Fi component has established the connection with the AP (Fig. 2-8, step 208; paragraphs 85-88, 115-119; setting the WiFi mode to MIMO when determining the uplink network rate is sufficient to provide data throughput benefit from added power requirement of MIMO mode).

Response to Arguments
7.	Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg.  of the Amendment, Applicant contends Zhang fails to teach or suggest the Wi-Fi mode of the Wi-Fi device can be set according to the connection state variation between the Wi-Fi device and the AP.  Applicant further alleges Zhang fails to address certain technical features/effects of the claim such as reducing power consumption while performance is guaranteed”.
The Examiner respectfully disagrees.  Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “connection state variation” and “reducing power consumption while performance is guaranteed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, even assuming these limitations are expressly required by the claimed limitations, Zhang is shown to similarly address the problem of “relatively high power consumption” when constructing a Wi-Fi network in MIMO mode through initial setting in SISO mode and determination of the connection state between the device and AP.  Therefore, the rejections based on the cited disclosure of Zhang are properly maintained.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477